 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CHAD-ALAN HALL, et al.,                )
 8                                          )              No. C18-968RSL
                           Plaintiffs,      )
 9              v.                          )
                                            )              ORDER TO SHOW CAUSE
10   UNITED STATES OF AMERICA, et al.,      )
                                            )
11                         Defendants.      )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on June 29, 2018. To date, service of the summons and complaint
14
     has not been made on defendants as required by Fed. R. Civ. P. 4(m). Plaintiffs are hereby
15
     ORDERED to show cause why the complaint should not be dismissed. Plaintiffs shall file a
16
     responsive brief no later than October 19, 2018.
17
18
19                DATED this 2nd day of October, 2018.
20
21                                            A
22                                            Robert S. Lasnik
                                              United States District Judge
23
24
25
26

     ORDER TO SHOW CAUSE
